Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“when a specific abnormality occurs in the downstream braking actuator in which the upstream pressure can be supplied from the upstream braking actuator to the braking force generators of the wheels but a braking pressure of any wheel cannot be reduced, perform backup control in which the control unit selects higher one of the target braking pressures of the left and right front wheels and higher one of the target braking pressures of the left and right rear wheels, determines the lower of the two selected target braking pressures as a backup target upstream pressure, and controls the upstream braking actuator such that the upstream pressure becomes the backup target upstream pressure, the control unit is configured to set the target upstream pressure to the backup target upstream pressure when performing the automatic braking control and the backup control, and the control unit is configured to, when performing anti-skid control in a situation where the automatic braking control is being performed, set a target braking pressure of a control target wheel of the anti-skid control to a target braking pressure of the anti-skid control, and the control unit is configured to, in a situation where the anti-skid control, the automatic braking control and the backup control are being performed and the control target wheel is long-time locked, set the target braking pressure of the control target wheel to be used for determining the target upstream pressure to the target upstream pressure when the target upstream pressure is the target braking pressure of the control target wheel, and set the target braking pressure of the control target wheel used for determining the target upstream pressure to the target braking pressure of the anti-skid control when the target upstream pressure is not the target braking pressure of the control target wheel” in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747